 Case 2:20-mj-09421-CLW Document 1 Filed 10/18/20 Page 1 of 6 PageID: 1




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                CRIMINAL COMPLAINT

      v.                                Honorable       Cathy L. Waldor

WILLIAMKAETZ,                           Mag. No. 20- 9421 (CLW)
a/ k/ a "Bill Kaetz"



       I, Matthew A. Hohmann, the undersigned complainant being duly sworn,
state the following is true and correct to the best of my knowledge and belief:

                             SEE ATTACHMENT A


       I further state that I am a Special Agent with the Federal Bureau              of
Investigation and that this complaint is based on the following facts:


                             SEE ATTACHMENT       B


                                          ~~~
                                         Matthew A. Hohmann, Special Ag~
                                         Federal Bureau of Investigation

                                          Matthew A. Hohmann Special Agent
                                          Federal Bureau of Investigation
                                          Special Agent attested to this Affidavit    by
                                          telephone pursuant to FRCP 4.1 (b)(2)(A).



Sworn to before me and subscribed in my presence,
October 18,2020, District of New Jersey



Honorable Cathy L. Waldor                  ~             C& L ¥t'L~                        Kr-~
UNITED STATES MAGISTRATE JUDGE              Signature    of Judicial Officer
 Case 2:20-mj-09421-CLW Document 1 Filed 10/18/20 Page 2 of 6 PageID: 2




                                ATTACHMENT A

                                 COUNT ONE
           (Interstate Communications Containing Threats to Injure)

      On or about October 18, 2020, in the District of New Jersey and elsewhere,
the defendant,

                                WILLIAM KAETZ,
                                ajkja "Bill Kaetz,"

knowingly and willfully did transmit in interstate and foreign commerce a
communication via email to.amongotherrecipients.a          U.S. District Court Judge
in the District of New Jersey ("Judge-I"), containing a threat to injure Judge-1
and others, specifically stating that "[Judge-I] is a traitor, [Judge-I] needs to be
dealt with and traitors have a death sentence."

      In violation of Title 18, United States Code, Section 87S(c).
 Case 2:20-mj-09421-CLW Document 1 Filed 10/18/20 Page 3 of 6 PageID: 3




                                  COUNT TWO
            (Threaten to Assault and Murder a United States Judge)

      On or about October 18, 2020, in the District of New Jersey and elsewhere,
the defendant,

                               WILLIAM KAETZ,
                               a/k/ a "Bill Kaetz,"

knowingly and willfully did threaten to murder Judge-I, a U.S. District Court
Judge in the District of New Jersey, with intent to impede, intimidate, and
interfere with Judge-1 while Judge-1 was engaged in the performance of Judge-
1's official duties and with intent to retaliate against Judge-Ion account of the
performance of Judge-1's official duties.

      In violation of Title 18, United States Code, Sections 11S(a)(1)(B).
 Case 2:20-mj-09421-CLW Document 1 Filed 10/18/20 Page 4 of 6 PageID: 4




                               ATTACHMENT B

       I, Matthew Hohmann, am a Special Agent with the Federal Bureau of
Investigation ("FBI").I am fully familiar with the facts set forth herein based on
my own investigation, my conversations with other law enforcement officers, and
my review of reports, documents, and photographs. Where statements of others
are related herein, they are related in substance and part. Because this
complaint is being submitted for a limited purpose, I have not set forth each and
every fact that I know concerning this investigation. Where I assert that an event
took place on a particular date, I am asserting that it took place on or about the
date alleged.

                                BACKGROUND

       1.    On or about September 24, 2020, defendant William Kaetz
("KAETZ")sent a communication via U.S. mail to a U.S. District Court Judge in
the District of New Jersey ("Judge-I") at Judge-l's   home residence. KAETZ
claimed to have a civil matter pending before Judge-I, requested an expedited
hearing, and provided a document titled "Motion to Expedite Case."

       2.     On or about September 24, 2020, investigators interviewed KAETZ
at his residence in New Jersey ("Residence"). During the course of that interview,
KAETZ stated that he was very concerned about his current case in front of
Judge-l because Judge-l had taken too long to rule on his case. KAETZ also
stated that this alleged excessive delay and lack of judicial action was
unacceptable    to him. KAETZ further stated that Judge-l         should recuse
himself/herself or be removed from his case. KAETZ admitted to having Judge-
1's home address, and stated he used a paid internet-based service to obtain
this information.

       3.    On or about September 30, 2020, members of Judge-l's          staff
reported that on or about September 18,2020, KAETZleft a voicemail message
at the chambers phone number of Judge-I. The message was approximately one
minute and twelve seconds (1:12) in duration. The answering system captured
the incoming telephone number ending in 1063 (the "1063 Phone Number"). At
the beginning of the message, the caller self-identified as "WILLIAMKAETZ."
KAETZ then stated on this voicemail message that he had "a couple of cases"
pending before Judge-l as well as a motion for Judge-l 's recusal, and because
all matters were "ripe" for judgment, they should have been decided weeks ago.
KAETZ then stated that he wasn't going to be "sitting around" waiting up to a
year for another bad decision and wanted Judge-l "off his cases" and wanted a
ruling now. KAETZfurther stated that he not only wanted Judge-l off his cases,
but off the bench, and that he would not take "no" for an answer.
 Case 2:20-mj-09421-CLW Document 1 Filed 10/18/20 Page 5 of 6 PageID: 5




                                  OCTOBER 18, 2020 THREATS

        4.    On or about October 18, 2020, at approximately 5:05 a.m., the
United States Marshals Service general email account and Judge-1's personal
email account, among others, received a threatening email sent by an individual
who identified himself as William Kaetz using an email address                of
''billkaetz@[REDACTED]'' ("Kaetz Email Account"). The email was transmitted in
interstate commerce and stated, in part:

             Hello US Marshals
             I filed this case a long time ago- It is to enforce Art. 4 Sec. 4 of the U.S. Constitution.
              [Judge-I] has been avoiding and stonewalling the case. It is of National Importance.
              [Judge-I] is a Traitor and that has a death sentence, I would rather use the pen than
             the sword, but. .. there will come a time to take down those people that fail to do their
             job .... and that will be people like the traitor [Judge-I]. I have motions for [Judge-
              I 's] recusal, motions to reopen the case as per [Judge-I 's] orders, motions to expedite
             the case, and I will be filing a mandamus. I will try my best not to harm the traitor
             Judge [Judge-I] but like I said, [Judge-I] is a traitor and needs to be delt with. You
             have an obligation to remove [Judge-I]. Read the court documents. The traitor Judge
              [Judge-I] lives at [FULL ADDRESS REDACTED]. Stop by and ask [Judge-I] why
              [Judge-I] is stonewalling my case. [Judge-I 's] home address will become public
             knowledge very soon and God knows who has a grievance and what will happen after
             that.     This case must be opened and move forward now, This needs to be done
             now .

             William Kaetz
             [REDACTED - Residence Address]
             [REDACTED - phone number -1063]

       5.    Law enforcement database checks reveal that the Kaetz Email
Account resolves to subscriber "William Kaetz" and the telephone number
included in the above email (the 1063 Phone Number) resolves back to ''William
Kaetz." The address listed in the above email matches that of the Residence
where KAETZwas interviewed on or about September 24,2020, as discussed in
paragraph 2, above. A review of the docket of the U.S. District Court for the
District of New Jersey indicates that KAETZ has at least one civil case pending
before Judge-I, and relevant filings indicate that KAETZ provided the Kaetz
Email Account as his contact information in at least one case filing.

      6.    Based on the above, there is probable cause to believe that KAETZ
transmitted the October 18,2020 email for the purpose of issuing a threat, with
knowledge that it would be viewed as a threat.

       7.    In addition, I believe that based on the threatening email sent by
KAETZto Judge-1's personal email account, which made threats including but
not limited to the following statements:

      "I filed this case a long time ago ... "
 Case 2:20-mj-09421-CLW Document 1 Filed 10/18/20 Page 6 of 6 PageID: 6




      "[Judge-I] has been avoiding and stonewalling the case."

      "I have motions for [Judge-I's] recusal, motions to reopen the case as per
      [Judge-I's] orders, motions to expedite the case, and I will be filing a
      mandamus."

      ''You have an obligation to remove [Judge-I]. Read the court documents."

      "Stop by and ask [Judge-I] why [Judge-I] is stonewalling my case."

there is also probable cause to believe that KAETZ sent the threatening email
with the intent to impede, intimidate and interfere with Judge-I, while Judge-I
was engaged in the performance of official duties, and to retaliate against Judge-
1, on account of the performance of J udge-I official duties, including J udge-I 's
responsibilities regarding cases involving KAETZ.

      8.    Judge-I   is a "United States judge" within the meaning of 18 U.S.C.
Section 1IS(c)(3).
